Ladd, J.
l. schools and TErcTs': consolpetition:Stc3c-ls' aai-yinof band's. The validity of the organization ^ie Blairsburg Consolidated Tndependent School District is challenged in this suit- The petition therefor was addressed: “To the Honorable Board of Directors' of Independent District, Township of Blairsburg, County of Hamilton, State of Iowa.” Then followed the petition in usual form, reciting that the undersigned are resident electors of the territory proposed to be included; that such territory is not less than 16 sections, and they constitute .more than one third of the electors residing therein; and that the county superintendent approves the petition; and then proceeds:
“We are desirous of and do hereby petition your honorable body for the formation of a consolidated independent school district, which shall include all contiguous territory herein set out, viz.: * * * (2) that it includes all of Subdistrict Number 1, Liberty Township, Section 1, Sec-*503lion 2, Section 11, and Section 12, excepting the Northwest fractional 14 of the Northwest 14 of Section 2. Of Sub-district Number 2, Liberty Township, Section 3, Section 4, Section 9, and Section 10, excepting the North y2 of the Northwest 14 and the North % of the Northeast 14 of Section 4, and the North y2 of the Northwest 14, and the North y2 of the Northeast 14 of Section 3, all in Township 88 North, Range 24 West of the 5th P. M. Of Subdistrict Number 0,. Blairsburg Township, Section 13, Section 14, Section 23, and Section 24. Of Subdistrict Number 5, Blairsburg Township, Section 15, Section 16, Section 21, and Section 22. Of Subdistrict Number's, Blairsburg Township, Section 27, Section 28, Section 33, and Section 34, except the East y2 of the Northeast 14 and the East y2 of the Southeast 14 of Section 27, and the East 14 of the Northeast 14 and the East 14 of the Southeast 14 of Section 34, all in Township 89 North, Range 24 West of the 5th P. M. Of Williams Township, Section 30, and Section 31, Township 89 North, Range 23 West of the 5th P. M.
“We respectfully show and represent that we reside on the aforesaid territory, and we hereby respectfully ask that all the territory situated within the limits herein described be organized into one consolidated independent district, and that the question of such organization be submitted to the voters upon said territory at a meeting of the electors thereon after due notice has been given. The above petition approved at Webster City, Iowa, this 21st of January, 1914.
E. F. Snow, ,
County Superintendent.”
Then followed the signatures of the petitioners. The board of directors addressed, having found the petition to have been signed by the required number of electors and approved by the county superintendent, caused to be pre*504pared a notice of election, describing the territory to be included in the proposed district as follows:
“Sections Nos. 18, 14, 15, 16, 21, 22, 23, 24, 25, 26, 27, 28, 33, 34, 35 and 36 in Blairsburg Township, in said county; Sections Nos. 30 and 31 in Williams Township, said county; Sections Nos. 1, 2, 3, 4, 9, 10, 11 and 12 in Liberty Township, in said county; and embracing the independent . school district of Blairsburg, in said county.”
This included the territory of the district whose board was addressed. The contention of plaintiffs is that: (1) A board of directors of a district not included in the proposed consolidated district passed on the petition; (2) that it included territory other than that described in the petition, and issued the notice of election whether a district including other territory than that described therein should be organized; (3) that the county superintendent approved the form of the petition, but not the petition after being signed; (4) that the petition was signed by less than one third of the resident electors; and (5) that it was not filed with the board addressed, but handed to one Gardner. Section 2794-a of the Code Supplement, 1913, prescribes the procedure in the organization of consolidated independent school districts, somewhat changed since (see same section, Supplemental Supplement, 1915), and the inquiry necessarily involved is whether that section was complied with. It provides:
“When a petition describing the boundaries of contiguous territory containing not less than sixteen sections within one or more counties is signed by one third of the electors residing on such territory, and approved by the county superintendent, if of one county, and the superintendent of each *if of more than' one county, and by the state superintendent of public „ instruct ion if 1he county superintendents do not agree, and filed with the board of the school corporation in which the portion of the proposed *505dislrict having (lie larges! number of voters is situated, requesting the establishment of a consolidated independent district, it shall be the duty of said board, within ten days, to call an election in the proposed consolidated district, for xvlxich they shall give the same notices as are required in Section twenty-seven hundred forty-six of the Code, and twenty-seven hundred fifty of the Supplement to the Code, 1907, at which election all voters residing in the proposed consolidated district shall be entitled to vote by ballot for or against such separate organization. When it is proposed to include in such district a city, or town or village, the voters residing upon the territory outside the incoi-porated limits of such city, town or village shall vote separately upon the proposition for the creating of such new district. The judges of said electioxx shall provide separate ballot boxes ixx xvhich shall be deposited the votes cast by the voters from their respective territory, and if a majority of the votes cast by the electors residing either within or without the limits of such city, toxvn or -village, is against the proposition to form a consolidated independent corporation, then the proposed corporation shall not be formed. Tf a majority of the votes so cast in each territory shall be in favor of such independent organization, the organization of the proposed consolidated independent’ school corporatioix shall be completed by the election of a board of director's for said school corporation, as provided in Section twenty-seven hundred ninety-five of the Code, and when so organized shall not be reduced to less than sixteen sections unless dissolved as provided by this act.”
2-aatod^isMcts1: ciency.11 ’ suffl" I. The petition, it will be observed, should describe “the boundaries of the contiguous territory” and be filed with “the school corporation in xxdxich the portion of the proposed district having the largest number of voters is situated.” . The tex’ritox'y described was *506contiguous to that of flic independent district to whose board the petition was addressed, and evidently, in preparing the petition, the statute was construed as so requiring: The several subdistricts -included in the consolidated district were specifically described, and the two sections in Williams Township added. The 80-acre tracts excepted were excepted because not of the subdistricts. They did form a part of the independent district whose board was addressed. 'The latter district was surrounded by the other territory to be included in the district proposed to be created. A petition such as the statute requires need not follow any set form. All essential is that the boundaries of the proposed district be indicated, and that the territory therein be contiguous.
According to Webster’s Dictionary, “contiguous” means:
“In actual contact; touching; also near, though not in contact; neighboring; joining.”
And the Century Dictionary defines the word as:
“Touching; meeting or joining at the surface or border; hence, close together; neighboring, bordering or joining; adjacent, as to two certain objects, houses or estates.”
The evident design of the legislature was that the 16 or more sections composing the consolidated district should together constitute an undivided or solid body of land. It is not very material whether the territory be described as contiguous to that of the district having the greater number of voters, as contended by appellees, or the entire body to be included therein be indicated by specifying the different tracts to constitute the proposed district, or the boundary lines only be designated. It is enough if the petition as a whole indicates the boundaries of the proposed district in any definite manner, and that the territory included constitutes one body of land. The lands contiguous to that of the independent district were described. If *507that district's territory was not intended to be included, we should have the anomalous situation of a consolidated district wholly surrounding an independent district, and, as seen, this would be contrary to and inconsistent with the requirements of the statute. The petitioners evidently proceeded on the theory that the petition should be addressed to the board of directors of the district containing the larger number of voters, and the consolidated district should include it, together with the contiguous territory described. This construction is not entirely inconsistent with the language of the statute, and must have been apparent to the board of directors addressed, and to the county superintendent. If the petitioners, the board and the county superintendent so construed the petition, as they certainly did, it accomplished its purpose. That it was rightly construed as including the territory of the independent district, derived some support from the fact that otherwise the whole proceeding would have been nugatory. ■ See Independent School Dist. No. 8 v. Independent School Dist. of demons, 153 Iowa 598. Considered in connection with the statute, the petition is reasonably susceptible of the construction given it by the officers, and we are of the opinion that the territory of the independent district was shown thereby to have been intended to be included in the consolidated district, and that no lands not included therein were described in the notice of election.
3. Schools akd a-RiCTs: c°nso1-appiwafby°n: ttttendmt.per" II. The approval of the county superintendent exacted is that of organizing such a district at all, and, if to be organized of the boundaries of the proposed district, who shall sign tlie petition and how many is of no concern to him. This being so, it is entirely immaterial whether his approval be endorsed on the petition before or after being signed by the resident electors. The petition was properly approved.
*5084. Schools and tricts : boards ceeains ■ pr0" yieív.0'1 °f 16 III. The board of directors of the district having the larger numbers of voters found the petition to have been signed by ni°re than one third of the electors residing tei'i’itory of the district proposed. The evidence adduced at the trial disclosed that some of those who signed the petition were not qualified electors residing in the territory of the proposed district, and that, of those residing therein, less than one third signed said petition. For this reason, appellants contend that the board of directors did not acquire jurisdiction to act. It was the filing of the petition that conferred jurisdiction, and thereupon the board’s duty was to canvass the signers and ascertain whether one third of the resident qualified electors had signed. If the board erred therein, anyone aggrieved thereby might appeal from the decision to the county superintendent, and, if his decision was adverse, to the state superintendent. Sections 2818, 2820, Code. This would seem a plain, speedy and adequate remedy, and, if so, certiorari proceedings would not lie to review the. board’s finding, at least until the remedies provided by appeal have been exhausted. Such was the conclusion reached in School Corporation v. Independent School District, 162 Iowa 257, and we see no reason for departing therefrom, even though other courts may regard the requisite number of signatures as essential to confer jurisdiction. See Gill v. Board of Commissioners, (N. C.) 76 S. E. 203 (43 L. E. A. [N. S.] 293).
5. schools and SCHOOL DIMtuictr: consolidated districts: peticy: iuriMcUcrton (o dfilei'minc. The rule is otherwise in this state, the filing of the petition being deemed to confer umsdiction, and the decision as to J ’ whether signed as required regarded as a judicial determination from which the rem-J edy by appeal is available. No appeal having been taken in this case, the finding that one third of the *509resident qualified electors signed the petition is conclusive. School Corporation v. Independent School District, supra; Baker v. Board of Supervisors, 40 Iowa 226.
„ „ 6. Schooxs AND school dis'jl’bicts • contricts^peti-8" constitS-es* "flilns' 7' icuwnfinZD ííon? refusal to permit inspection: effect. 8. Schools and .School Districts : consolidated dis-1 riots: rictit of district deprived of territory. IV. Some claim is made that the pex tition was not filed with the board of direct°rs independent district. It was handed to a director, who presented it to the hoard, and it has continued in the custody of the secretary since. This was a sufficient compliance with the requirement as to filing the petition. A formal endorsement of having been filed was not essential; the fact of having been filed with the hoard of directors ■was essential, and that was done. Nor is it material that the officers declined, if so they did, to exhibit the petition or permit it to be examined period within which appeal might have been taken, for this could have no bear- . ,, , ,, , mg on the issues raised. It is said that Wil- ° liams Township school district refuses to yield the two sections thereof included in the consolidated. district. That district has uo voice in the matter. Its only duty is to adjust accounts with the consolidated district of'whicfi the two sections form and have formed a part since its organization was perfected. — Affirmed.
Gaynor, O. J., Evans and Salinger, JJ., concur.